Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               DETAILED ACTION
This is in response to the communication filed on 03/09/2022. Claims 1-8 were pending in the application. Claims 1-8 have been allowed.  
Response to Arguments
Applicant’s arguments, see pages 6-7 of remarks, filed on 03/09/2022, with respect to 35 USC 103 type rejections of claims 1-8 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections are  withdrawn based on applicant’s arguments and because of further amendments made to the claim. 
Examiner notes, no specific arguments were presented by the applicant regarding previous obviousness type double patenting rejections of claims 1-8. However, upon further examination and consideration (especially, because of extensive amendments made to the independent claim of the instant application), previous obviousness type double patenting rejections are withdrawn.
                               Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted, and prosecution history of the application. See MPEP 1302.14(1).

                                                                 Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/               Primary Examiner, Art Unit 2494